10/18/2022
                                                                    T
            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 22-0491


                                        OP 22-0491

                                                                                  b

 RANDY DENNISON,
                                                                               OCT 1 8 2022
             Petitioner,                                                     Bovven Greenwood
                                                                          C;• .rrc of Suprerne Court
                                                                               State of Montana

       v.

 MIKE LINDER, Yellowstone County Sherriff,                           ORDER
 YELLOWSTONE COUNTY DETENTION
 FACILTY, JOHN RYAN, Yellowstone
 County Attorney's Office, and HON. BRETT
 LINNEWEBER,

             Respondents.



       Self-represented Petitioner Randy Dennison has filed a "Motion to Amend
Information" one day after this Court issued its Order denying his petition for habeas
corpus relief. We deem his motion a petition for rehearing under our rules.
       M. R. App. P. 20(1) provides criteria for rehearing. This Court "will consider a
petition for rehearing presented only upon .   [t]hat it overlooked some fact material to the
decision[,] . . . or [t]hat its decision conflicts with a statute or controlling decision not
addressed by the supreme court." M. R. App. P. 20(1)(a)(i) and (iii). "Absent clearly
demonstrated exceptional circumstances, the supreme court will not grant petitions for
rehearing of its orders disposing of motions or petitions for extraordinary writs."
M. R. App. P. 20(1)(d).
       Dennison contends that this Court should grant his writ for relief and dismiss his
four pending cases in the Yellowstone County District Court. He states that he has not had
"a meaningful hearing" on the State's Petition to Revoke. Dennison mentions that he has
been held for four months on excessive bail of $100,000.
       This Court addressed Dennison's claims about bail and due process violations in
our prior Order, resulting in its denial. As stated before, Dennison has not demonstrated
illegal incarceration pursuant to § 46-22-101(1), MCA. Dennison provides no basis or
criteria to warrant a rehearing here. Accordingly,
      IT IS ORDERED that Dennison's Motion to Amend Information, deemed a Petition
for Rehearing, is DENIED and DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable Brett D. Linneweber, District Court Judge; Terry Halpin, Clerk of District
Court, Yellowstone County, under Cause Nos. DC-2020-948, DC-2020-1138, DC-2020-
1386, and DC-2021-665; Sheriff Mike Linder; John Ryan, Yellowstone County Attorney's
Office; J. Tomicich, Defense Counsel; counsel of record, and to Randy Dennison
personally.
      DATED this    ,e    day of October, 2022.




                                                              Justices




                                            2